Exhibit 10.14

 
 
Logo [logo.jpg]
14 Wall Street, 20th Floor New York, NY 10005
Tel: 212 618 1645 Fax: 212 618 1644
www.johnthomasbd.com




May 21, 2008


Sahara Media, Inc.
75 Franklin Ave.  2nd Floor
New York, NY 10013
Attention: Mr. Philmore Anderson, CEO





Dear Mr. Anderson:


            We are pleased to set forth the terms of the retention of John
Thomas Financial, Inc.. (hereinafter, “John Thomas Financial”) by Sahara Media,
Inc. (the “Company”).


            1.   Nature of Services.   John Thomas Financial will assist the
Company with its investment banking requirements on an exclusive basis for the
term set forth in Section 10 hereof and provide investment banking services on a
“best efforts’ basis that will include, without limitation, assistance in
mergers, acquisitions and internal capital structuring, as well as the placement
of new debt and/or equity issues, all with the objective of accomplishing the
Company’s business and financial goals. In each instance, John Thomas Financial
will render such services as to which the Company and John Thomas Financial
mutually agree, and John Thomas Financial will use its best efforts to
accomplish the goals agreed to by John Thomas Financial and the Company.
Anything to the contrary herein notwithstanding John Thomas Financial shall be
free to render the same or similar services to any other entity selected by it.
 
    2.  Responsibilities of the Company.   The Company shall provide John Thomas
Financial with all financial and business information about the Company as
requested by John Thomas Financial in a timely manner. In addition, executive
officers and directors of the Company shall make themselves available for
personal consultations with John Thomas Financial and/or third party designees,
subject to reasonable prior notice, pursuant to the request of John Thomas
Financial.  The Company represents and warrants that the materials provided to
John Thomas Financial (i) will be prepared by the management of the Company and
reviewed by its Board of Directors; and (ii) will not knowingly contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein or previously
made, in light of the circumstances under which they were made, not
misleading.  The Company will advise John Thomas Financial immediately of the
occurrence of any event or any other change known to the Company which results
in such materials containing an untrue statement of a material fact or omitting
to state a material fact required to be stated therein or necessary to make the
statements therein or previously made, in light of the circumstances under which
they were made, not misleading.


1

--------------------------------------------------------------------------------




            3.  Investment Banking Fee.      In consideration of the services
set forth above, the Company shall pay John Thomas Financial an investment
banking fee of Fifty Thousand Dollars ($50,000) Dollars (the “Investment Banking
Fee”) as follows; Fifty Thousand ($50,000) Dollars from the initial proceeds
raised in the Offering (as that term is hereinafter defined). In addition, upon
the execution of this Agreement, the Company shall issue to John Thomas
Financial, as part of its Investment Banking Fee, Three Hundred Thousand
(300,000) warrants to purchase the Company’s common stock priced at $1.10 per
share.  These warrants may be exercised on a cashless basis (the “Investment
Banking Shares”) and, in addition to the Investment Banking Fee, upon the
completion of the Offering, as hereinafter defined,  issue to John Thomas
Financial, up to an additional  Seven Hundred Thousand (700,000) warrants to
purchase the Company’s common stock priced at $1.10 per share.  These warrants
may be exercised on a cashless basis (the “Investment Banking Shares”) and
pro-rated accordingly if the amounts raised are less than the amounts stated in
Section Four (4) (i). At present capitalizations, the “Investment Banking
Shares” represents a fully diluted equity position of less than 5% interest in
Sahara Media, Inc.  The Investment Banking Shares will have “piggyback”
registration rights as described below.
 
            4.  Placement of Securities and Compensation. 


(i) Fee.  Upon the execution of this Agreement, John Thomas Financial and the
Company will structure offerings of the Company’s securities, on such terms and
conditions as are mutually agreed to and thereafter, John Thomas Financial shall
use its best efforts to raise the Company up to Six Million ($6,000,000)
Dollars.  It is presently contemplated that offering will be made in one (1)
tranche (the “Financing”) as follows:  (i) Six Million (6,000,000) shares of the
Company’s common stock at One Dollar ($1.00) per share and Six Million
(6,000,000) Warrants with an exercise price at $2.00 per share (“Investor
Warrants”) and (ii) upon the mutual agreement of JTF and the Company there may
be an overallotment of One Million (1,000,000) Shares at One Dollar ($1.00) per
share. These shares will also be granted piggy-back registration rights. In
connection with the Financing, John Thomas Financial compensation shall be as
follows:


(a)  
a ten (10%) percent commission and a three (3%)  percent non-accountable expense
allowance  on all funds raised in the Offering.

(b)  
Upon the exercise of the $2.00 (“Investor Warrants”), all or in part, John
Thomas Financial will receive ten (10%) percent commission and a three (3%)
percent non accountable expense allowance.




2

--------------------------------------------------------------------------------


 
(ii).           Fee Tail.  John Thomas Financial shall be entitled to the fee
described above, including warrants, calculated in the manner provided herein
with respect to any subsequent public or private offering or other financing or
capital-raising transaction of any kind (“Subsequent Financing”) to the extent
that such financing or capital is provided to the Company, or to any affiliate
of the Company, by investors whom John Thomas Financial had introduced, directly
or indirectly, to the Company during the Term of this Agreement (such investors
shall be agreed upon by John Thomas Financial and the Company and listed on
Exhibit A hereto, which Exhibit A may be revised from time to time upon the
agreement of John Thomas Financial and the Company, which agreement may consist
of an exchange of electronic mail) if such Subsequent Financing is consummated
at any time within the 18-month period following the expiration or termination
of this Agreement (the “Tail Period”).


(iii)           Securities Matters.  The Company shall be responsible for any
and all compliance with the securities laws applicable to it, including
Regulation D and the Securities Act of 1933, and Rule 506 promulgated
thereunder, and unless otherwise agreed in writing, all state securities (“blue
sky”) laws. John Thomas Financial agrees to cooperate with counsel to the
Company in that regard.






            5. Use of Proceeds. It is agreed that the proceeds received by the
Company from the Financings will be utilized as set forth in the offering
document.


            6. Restrictions on Issuance of Securities.  The Company agrees that
with the exception of the shares being issued to John Thomas Financial herewith
it will not, without the written consent of John Thomas Financial issue any
capital stock, warrants, options or convertible securities except for securities
issued pursuant to employment agreements and the Company option plans in amounts
that shall be mutually agreed to by the Company and John Thomas Financial during
the period of its engagement.


            7. Expenses; FINRA Filing.   In addition to the fees described in
paragraph three (3) above, the Company agrees to promptly reimburse John Thomas
Financial upon request from time to time, for all out-of-pocket expenses
incurred, including fees and disbursements of John Thomas Financial’s counsel,
and the other consultants and advisors retained by John Thomas Financial in
connection with John Thomas Financial acting for the Company pursuant to this
Agreement of up $50,000. All such expenses shall be with the Company’s consent
and approved in advance. It is understood that in connection with the
Financings, the Company shall be responsible for, and shall pay, all expenses
directly and necessarily incurred in connection with the proposed Financings,
including, but not limited to the costs of preparing, printing and filing, where
necessary, the offering documents and all amendments and supplements thereto,
and the blue sky fees and disbursements of blue sky counsel and all related
filing fees.


In conjunction with the filing of a resale registration statement for any
securities placed by John Thomas Financial, on behalf of the Company, John
Thomas Financial will file or cause to be filed with FINRA, at the Company’s
expense and via the COBRA desk filing system, for approval of underwriting
compensation under Section 2710 of the rules and regulations of FINRA. The
Company agrees to use reasonable efforts to assist John Thomas Financial in
obtaining from FINRA a standard clearance letter, and to use reasonable efforts
to assist John Thomas Financial with filings that John Thomas Financial, as
placement agent, will be required to make upon sales under the registration
statement.


3

--------------------------------------------------------------------------------


 
8.  Mergers, Acquisitions and Related Fees.    In the event John Thomas
Financial is successful in arranging a merger or acquisition for the Company (a
“Transaction”), John Thomas Financial shall be entitled to receive a merger and
acquisition fee equal to the “Lehman Formula” based on $1 million increments,
that is, 5% of the first $1 million, 4% of the second $1 million, etc., of the
consideration paid in the Transaction, or the Lehman Formula for the equity
value of the organization being acquired, at the option of John Thomas
Financial.


For purposes of this agreement, “Transaction” shall mean (a) any merger,
consolidation, reorganization, recapitalization, business combination or other
transaction pursuant to which an entity is acquired (a “Acquired Party”) or
combined with, the Company  or (b) the acquisition, directly or indirectly, by
the Company of  any of the assets of the Acquired Party whether by way of tender
or exchange offer, open market purchases, negotiated purchases or otherwise.


For purpose of this Agreement, "Consideration" means the aggregate value,
whether in cash, securities, assumption (or purchase subject to) of debt or
liabilities (including, without limitation, indebtedness for borrowed money,
pension liabilities or guarantees) or other property, obligations or services,
paid or payable directly or indirectly (in escrow or otherwise) or otherwise
assumed in connection with a Transaction, or the net present value of the
estimated benefits to the Company of any joint venture, licensing or marketing
agreement  (“Consideration”).  The value of Consideration shall be determined as
follows:


(a)  
the value of securities, liabilities, obligations, property and services shall
be the fair market value as shall mutually be agreed upon at the date of the
closing of the Transaction;



(b)  
the value of indebtedness, including indebtedness assumed, shall be the face
amount; and/or



(c)  
the net present value of the estimated benefits to the Company of any joint
venture, licensing or marketing agreement, as mutually determined by the
parties.  If the parties cannot come to such mutual determination, the net
present value described above shall be determined by arbitration.



If the consideration payable in a Transaction includes contingent payments to be
calculated by reference to uncertain future occurrences, such as future
financial or business performance, then any fees of John Thomas Financial
relating to such consideration shall be payable at the time of the receipt of
such consideration.
           
The Company acknowledges that John Thomas Financial and its affiliates are in
the business of providing merger and acquisition services (of all types
contemplated by this Agreement) to others.  Nothing herein contained shall be
construed to limit or restrict John Thomas Financial or its affiliates in
conducting such business with respect to others or in rendering such advice to
others.
 
4

--------------------------------------------------------------------------------


 
The Company also acknowledges that John Thomas Financial and its affiliates have
or may have ownership interests in businesses, assets or technologies identified
by them or others to the Company as potential Transactions.  Nothing herein
contained shall be construed to limit or restrict the ability of John Thomas
Financial or its affiliates to be compensated for its ownership interest in such
a Transaction on a basis separate and apart from the compensation described
herein.


In connection with John Thomas Financial’s merger and acquisition services, the
Company agrees that if during the period John Thomas Financial is retained by
the Company or within 18 months thereafter, a Transaction is consummated with a
third party introduced by John Thomas Financial or the Company enters into a
definitive agreement with a third party introduced by John Thomas Financial
which at any time thereafter results in a Transaction (“Third Parties”), the
Company will pay John Thomas Financial a transaction fee equal to the Lehman
Formula set forth above.


It is understood that for purposes of this Agreement, John Thomas Financial
shall be deemed to have introduced such Third Parties to the Company not only by
physical introductions and meetings, but also by arranging or facilitating
telephonic or correspondence meetings between the parties, whether or not John
Thomas Financial participated in such meetings, telephone calls or
correspondence.


                9.   Additional Agreements of the Company.  As additional
consideration for John Thomas Financial agreeing to place securities of the
Company, the Company agrees as follows:


(a)  
to utilize the services of John Thomas Financial for all of its benefits related
issues, including, but not limited to, financial consulting,  insurance and
pension related services provided these services are provided at competitive
market rates.  The Company agrees to enter into a Consulting Agreement beginning
at the closing of the offering for one year at Ten Thousand ($10,000) Dollars
per month



(b)  
to open brokerage accounts, which will be supervised by the CEO and Director of
Investment Banking of John Thomas Financial, and deposit the Board of
Director(s), Advisors and Employees shares of Sahara Media, Inc. with John
Thomas Financial, Inc.



(c)  
to utilize the services of a third-party escrow agent to handling the wiring of
funds derived from the proposed Offering.



(d)  
execute a reverse merger transaction with a Company recommended by John Thomas
Financial simultaneously with the completion of the Offering.  The Company
agrees to compensate John Thomas Financial on all industry standard fees
associated with the reverse merger.

                       
5

--------------------------------------------------------------------------------


                       
                10.   Indemnification, Contribution and Confidentiality.  The
Company agrees to indemnify John Thomas Financial and its controlling persons,
representatives and agents in accordance with the indemnification provisions set
forth in Appendix I, and the parties agree to the confidentiality provisions of
Appendix II, all of which are incorporated herein by this reference.  These
provisions will apply regardless of whether any placement is consummated.
 
11. Term and Termination.  The term of this Agreement will be for a period of
one (1) year from the date of this Agreement.


            This Agreement may be terminated by the Company for cause.  For the
purpose of this agreement, “cause” means the failure by John Thomas Financial to
perform in a material respect its obligations hereunder in accordance with the
skill and diligence normally provided by recognized investment banking
companies; provided, however, that the Company shall first give John Thomas
Financial reasonable prior written notice of the Company’s intent to terminate
the engagement (such notice to specify in reasonable detail the facts alleged to
give rise to the Company’s right to terminate for cause) and shall have
provided  John Thomas Financial a reasonable opportunity to cure by performing
such obligations (the reasonableness of such opportunity to be measured not only
by  John Thomas Financial’ ability to perform during such period but also by the
adverse effect on the Company resulting from providing such additional period to
enable  John Thomas Financial to perform).  Neither termination of the Agreement
nor completion of this assignment contemplated hereby shall affect the
provisions of paragraphs 3 through 9 which shall remain operative and in full
force and effect.


During the term of this Agreement (the “No-Shop Period”), the Company agrees
that without the prior written approval of John Thomas Financial, it will not,
and will not permit any of its shareholders, members, officers, employees,
directors, agents or representatives to, directly or indirectly, solicit,
encourage, initiate, enter into, continue or participate in any negotiations or
discussions with, or provide any information to, any third party concerning any
public or private offering or other financing or capital-raising transaction of
any kind, , a merger with a public company, or an initial public offering of
securities.
 
12.  Third Party Agreements.  John Thomas Financial has the right, in its sole
discretion, to sub-contract any of its rights to provide services hereunder to
qualified third parties in its sole discretion, so long as John Thomas Financial
remains the prime contractor of such services to the Company.  John Thomas
Financial has the right to enter into any finder, inter dealer or syndication
agreements with qualified parties with respect to placing and arranging the
Financings.
 
6

--------------------------------------------------------------------------------


 
        13.  Advertisements.  The Company agrees, at John Thomas Financial’s
request, to place advertisements in financial and other newspapers and journals
describing the Company’s Financings and John Thomas Financial’s  related
services to the Company hereunder (a “Tombstone”). The Company shall be
responsible for and agrees to pay the cost of any such Tombstone(s).


14.  Complete Agreement.   This Agreement contains the entire Agreement between
the parties with respect to the contents hereof and supersedes all prior
agreements and understandings between the parties with respect to such matters,
whether written or oral. Neither this agreement, nor any term or provision
hereof may be changed, waived, discharged or amended in any manner other than by
any instrument in writing, signed by the party against which the enforcement of
the change, waiver, discharge or amendment is sought.


15.  Severability.   The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


16.  Amendments.      This Agreement may not be amended or modified except in
writing signed by each of the parties


17.  Jurisdiction/Venue/Choice of Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed within such State.  Any disputes,
controversies or claims (“Disputes”) arising out of or relating to this
Agreement, or the breach thereof, shall be referred to a sole arbitrator
selected in accordance with the rules of the American Arbitration Association
(“AAA”) sitting in New York and enforcement of and/or challenges to any
determination made by such arbitrators shall be determined in accordance with
the laws of the State of New York any award issued by the AAA shall be final and
binding, and judgment upon the award rendered may be entered in any court having
jurisdiction. Nether party may seek punitive damages and any and all requests
for supporting documentations or depositions may only be granted upon the
determination of the arbitrator.  Such arbitration shall be the exclusive method
of resolving Disputes.  Without limiting the generality the foregoing, the
parties expressly waive resort to any judicial or other mechanism for the
enforcement of any rights and remedies under this Agreement, except to the
extent that judicial relief may be sought solely to compel a party to this
Agreement to abide by the exclusive means of dispute resolution set forth
herein. Notwithstanding, the parties agree that to the extent that  actions or
inactions by  either  party may expose either party to irreparable harm, that
either party  shall be allowed to protect its  rights through application to
appropriate State and/or Federal courts for Temporary Restraining Orders pending
arbitration resolution.  Each party shall be liable for their own costs and
expenses related to the arbitration, including attorneys’ fees.


7

--------------------------------------------------------------------------------


 
18. Miscellaneous. 


                        (a) The benefits of this agreement shall insure to the
respective successors and assigns of the parties hereto and to the indemnified
parties hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this agreement by the parties hereto
shall be binding upon their respective successors and assigns.


                        (b) For the convenience of the parties hereto, any
number of counterparts of this agreement may be executed by the parties hereto.
Each such counterpart shall be, and shall be deemed to be, an original
instrument, but all such counterparts taken together shall constitute one and
the same agreement.


(e)  
Neither the execution and delivery of this letter Agreement by the Company nor
the consum­mation of the transactions contemplated hereby will, directly or
indirectly, with or without the giving of notice or lapse of time, or both:  (i)
violate any provisions of the Certi­ficate of Incorporation or By-laws of the
Company; or (ii) violate, or be in conflict with, or constitute a default under,
any agreement, lease, mortgage, debt or obligation of the Company or require the
payment, any pre-payment or other penalty with respect thereto. If the foregoing
correctly sets forth the understanding and agreement of John Thomas Financial
and the Company, please so indicate in the space provided for that purpose
below, whereupon this letter shall constitute a binding agreement as of the date
hereof.

 
Confirmed and Agreed to:
This 21th day of May, 2008



             
 
 
Very truly yours,               Francis V. Lorenzo       Director of Investment
Banking       John Thomas Financial, Inc.   


 

            Philmore Anderson, CEO       Sahara Media, Inc.       75 Franklin
Ave.       New York, NY 10013  






 
8

--------------------------------------------------------------------------------

 

APPENDIX I




INDEMNIFICATION AND CONTRIBUTION


           The Company agrees to indemnify and hold harmless John Thomas
Financial and its affiliates (as defined in Rule 405 under the Securities Act of
1933, as amended) and their respective directors, officers, employees, agents
and controlling persons (John Thomas Financial and each such person being an
“Indemnified Party”) from and against all losses, claims, damages and
liabilities (or actions, including shareholder actions, in respect thereof),
joint or several, to which such Indemnified Party may become subject under any
applicable federal or state law, or otherwise, which are related to or result
from the performance by John Thomas Financial of the services contemplated by or
the engagement of John Thomas Financial pursuant to, this Agreement and will
promptly reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred in connection with
the investigation of, preparation for or defense arising from any threatened or
pending claim, whether or not such Indemnified Party is a party and whether or
not such claim, action or proceeding is initiated or brought by the
Company.  The Company will not be liable to any Indemnified Party under the
foregoing indemnification and reimbursement provisions, (i) for any settlement
by an Indemnified Party effected without its prior written consent (not to be
unreasonably withheld); or (ii) to the extent that any loss, claim, damage or
liability is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from John Thomas Financial’s willful
misconduct or gross negligence.  The Company also agrees that no Indemnified
Party shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company or its security holders or creditors related to or
arising out of the engagement of John Thomas Financial pursuant to, or the
performance by John Thomas Financial of the services contemplated by, this
Agreement except to the extent that any loss, claim, damage or liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted primarily from John Thomas Financial’s willful misconduct or
gross negligence.


           Promptly after receipt by an Indemnified Party of notice of any
intention or threat to commence an action, suit or proceeding or notice of the
commencement of any action, suit or proceeding, such Indemnified Party will, if
a claim in respect thereof is to be made against the Company pursuant hereto,
promptly notify the Company in writing of the same.  In case any such action is
brought against any Indemnified Party and such Indemnified Party notifies the
Company of the commencement thereof, the Company may elect to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party, and an
Indemnified Party may employ counsel to participate in the defense of any such
action provided, that the employment of such counsel shall be at the Indemnified
Party’s own expense, unless (i) the employment of such counsel has been
authorized in writing by the Company, (ii) the Indemnified Party has reasonably
concluded (based upon advice of counsel to the Indemnified Party) that there may
be legal defenses available to it or other Indemnified Parties that are
different from or in addition to those available to the Company, or that a
conflict or potential conflict exists (based upon advice of counsel to the
Indemnified Party) between the Indemnified Party and the Company that makes it
impossible or inadvisable for counsel to the Indemnifying Party to conduct the
defense of both the Company and the Indemnified Party (in which case the Company
will not have the right to direct the defense of such action on behalf of the
Indemnified Party), or (iii) the Company has not in fact employed counsel
reasonably satisfactory to the Indemnified Party to assume the defense of such
action within a reasonable time after receiving notice of the action, suit or
proceeding, in each of which cases the reasonable fees, disbursements and other
charges of such counsel will be at the expense of the Company; provided,
further, that in no event shall the Company be required to pay fees and expenses
for more than one firm of attorneys representing Indemnified Parties unless the
defense of one Indemnified Party is unique or separate from that of another
Indemnified Party subject to the same claim or action.  Any failure or delay by
an Indemnified Party to give the notice referred to in this paragraph shall not
affect such Indemnified Party’s right to be indemnified hereunder, except to the
extent that such failure or delay causes actual harm to the Company, or
prejudices its ability to defend such action, suit or proceeding on behalf of
such Indemnified Party.


           If the indemnification provided for in this Agreement is for any
reason held unenforceable by an Indemnified Party, the Company agrees to
contribute to the losses, claims, damages and liabilities for which such
indemnification is held unenforceable (i) in such proportion as is appropriate
to reflect the relative benefits to the Company, on the one hand, and John
Thomas Financial on the other hand, of the Offering as contemplated whether or
not the Offering  is consummated or, (ii) if (but only if) the allocation
provided for in clause (i) is for any reason unenforceable, in such proportion
as is appropriate to reflect not only the relative benefits referred to in
clause (i) but also the relative fault of the Company, on the one hand and John
Thomas Financial, on the other hand, as well as any other relevant equitable
considerations.  The Company agrees that for the purposes of this paragraph the
relative benefits to the Company and John Thomas Financial of the Offering as
contemplated shall be deemed to be in the same proportion that the total value
received or contemplated to be received by the Company or its shareholders, as
the case may be, as a result of or in connection with the Offering bear to the
fees paid or to be paid to John Thomas Financial under this
Agreement.  Notwithstanding the foregoing, the Company expressly agrees that
John Thomas Financial shall not be required to contribute any amount in excess
of the amount by which fees paid John Thomas Financial hereunder (excluding
reimbursable expenses), exceeds the amount of any damages which John Thomas
Financial has otherwise been required to pay.


           The Company agrees that without John Thomas Financial’s prior written
consent, which shall not be unreasonably withheld, it will not settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding in respect of which indemnification could be sought
under the indemnification provisions of this Agreement (in which John Thomas
Financial or any other Indemnified Party is an actual or potential party to such
claim, action or proceeding), unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action or proceeding.


           In the event that an Indemnified Party is requested or required to
appear as a witness in any action brought by or on behalf of or against the
Company in which such Indemnified Party is not named as a defendant, the Company
agrees to promptly reimburse John Thomas Financial on a monthly basis for all
expenses incurred by it in connection with such Indemnified Party’s appearing
and preparing to appear as such a witness, including, without limitation, the
reasonable fees and disbursements of its legal counsel.


If multiple claims are brought with respect to at least one of which
indemnification is permitted under applicable law and provided for under this
Agreement, The Company agrees that any judgment or arbitrate award shall be
conclusively deemed to be based on claims as to which indemnification is
permitted and provided for, except to the extent the judgment or arbitrate award
expressly states that it, or any portion thereof, is based solely on a claim as
to which indemnification is not available.



 
9

--------------------------------------------------------------------------------

 

APPENDIX II




INFORMATION TO BE SUPPLIED; CONFIDENTIALITY.


           In connection with John Thomas Financial’s activities on behalf of
the Company, the Company will furnish John Thomas Financial with all financial
and other information regarding the Company that John Thomas Financial
reasonably believes appropriate to its assignment (all such information so
furnished by the Company, whether furnished before or after the date of this
Agreement, being referred to herein as the “Information”).  The Company will
provide John Thomas Financial with access to the officers, directors, employees,
independent accountants, legal counsel and other advisors and consultants of the
Company.  The Company recognizes and agrees that John Thomas Financial (i) will
use and rely primarily on the Information and information available from
generally recognized public sources in performing the services contemplated by
this Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.


           John Thomas Financial will maintain the confidentiality of the
Information and, unless and until such information shall have been made publicly
available by the Company or by others without breach of a confidentiality
agreement, shall disclose the Information only as authorized by the Company or
as required by law or by order of a governmental authority or court of competent
jurisdiction.  In the event that John Thomas Financial is legally required to
make disclosure of any of the Information, John Thomas Financial will give
notice to the Company prior to such disclosure, to the extent that John Thomas
Financial can practically do so.


 
The foregoing paragraph shall not apply to information that:



 
at the time of disclosure by the Company is, or thereafter becomes, generally
available to the public or within the industries in which the Company or John
Thomas Financial or its affiliates conduct business, other than as a direct
result of a breach by John Thomas Financial of its obligations under this
Agreement;



 
prior to or at the time of disclosure by the Company, was already in the
possession of, or conceived by, John Thomas Financial or any of its affiliates,
or could have been developed by them from information then in their possession,
by the application of other information or techniques in their possession,
generally available to the public, or available to John Thomas Financial or its
affiliates other than from the Company;



 
at the time of disclosure by the Company or thereafter, is obtained by John
Thomas Financial or any of its affiliates from a third party who John Thomas
Financial reasonably believes to be in possession of the information not in
violation of any contractual, legal or fiduciary obligation to the Company with
respect to that information; or



 
is independently developed by John Thomas Financial or its affiliates.



           Nothing in this Agreement shall be construed to limit the ability of
John Thomas Financial or its affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with entities other than the Company, notwithstanding that such
entities may be engaged in a business which is similar to or competitive with
the business of the Company, and notwithstanding that such entities may have
actual or potential operations, products, services, plans, ideas, customers or
supplies similar or identical to the Company’s, or may have been identified by
the Company as potential merger or acquisition targets or potential candidates
for some other business combination, cooperation or relationship. The Company
expressly acknowledges and agrees that it does not claim any proprietary
interest in the identity of any other entity in its industry or otherwise, and
that the identity of any such entity is not confidential information.



 
 
 
10